DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
   The Amendment filed 4/19/2022 has been entered. Claims 1-2, 14-15, 21-22, 24, and 29-30 were amended, and claims 8, 13, 20, and 26-28 were canceled. Thus, claims 1-7, 9-12, 14-19, 21-25, and 29-30 are pending in the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “an attachment device…operable to removably affix” in claim 16 lines 1-2.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to the Applicant’s specification para. [0056], the “attachment device” is being interpreted as clips, ties, magnets, adhesives, or equivalents. 
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-12, 14, 24-25, and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the protective air curtain is configured to not be distorted by…the user’s breathing” in lines 18-19 is confusing, as it is unclear how or by what structure the air curtain cannot be distorted by the user’s breathing (e.g. if a user coughs or otherwise blows air outward, could that not distort the air curtain?).
Regarding claim 24, the limitation “the protective air curtain is configured to not be distorted by…the user’s breathing” in lines 28-29 is confusing, as it is unclear how or by what structure the air curtain cannot be distorted by the user’s breathing (e.g. if a user coughs or otherwise blows air outward, could that not distort the air curtain?).
Any remaining claims are rejected based on their dependency on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-12, 14, 24-25, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 2021/0346729 A1) in view of Figueredo (US 5,878,742), Sullivan (US 2,032,101), Manne (US 2003/0188743 A1), and Reiser et al. (US 2017/0113075 A1).
Regarding claim 1, as best understood, Wagner discloses a medical device for providing a protective air curtain around a user's facial features (personal protective equipment for providing an air shield in front of a person’s face) (Fig. 5; abstract; para. [0022]), the device comprising: 
a head-mount wearable by the user, the head-mount comprising a frontal brim (wearable baseball cap 500 has a frontal brim) (Fig. 5; para. [0026]); 
a flowable fluid supply (air pump to generate air flow) (Fig. 4; para. [0025]); 
a flowable fluid manifold (body 102 with air outlets openings 110) (Figs. 1-4; para. [0021]) affixable to an underside of the frontal brim and configured to be spaced away from the user (body 102 attached underneath the bill of baseball cap with clips 112A, 112B; body 102 is contacting the brim of the baseball cap in front of the user, and is thus spaced from the user) (Figs. 1-5; para. [0022]), the flowable fluid manifold comprising a tubular member with a plurality of flowable fluid distribution ports along the brim (body 102 with air outlets openings 110 which would be underneath and along the baseball cap bill) (Figs. 1-5; paras. [0021-0022]) and operable to generate the protective air curtain angled downwardly from the frontal brim when a flowable fluid is provided to the flowable fluid manifold (supplied air exits the outlet openings 110 downwards from the bill in front of the user’s face along arrow 116) (Figs. 1-5; paras. [0022-0023]) and away from the user's facial features (air curtain is generated in front of the user’s face) (Figs. 1-5; para. [0022]; para. [0025]) generating a protective air pocket extending from a first temple of the user to a second temple of the user (outlet openings 110 which generate the air curtain extend from a first end of the body 102 near clip 112A to a second end of the body 102 near clip 112B; clips 112A, 112B can be placed on a baseball cap with the clips 112A, 112B on either side of the cap as seen in Fig. 5, therefore the generated air curtain can also extend between the cap sides, the cap sides each being located at a respective temple of the user) (Figs. 1-5; para. [0022]; para. [0025]);
and a supply tube comprising a first end and a second end, the first end fluidly connected to the flowable fluid manifold, and the second end fluidly connected to the flowable fluid supply (tubing has an end at the air pump to body 102 and another end at the inlet opening 108) (Figs. 1-5; para. [0020]; para. [0025]), such that the flowable fluid is supplied from the flowable fluid supply to the flowable fluid manifold (tubing supplies air to the body 102 from the air pump) (Figs. 1-5; para. [0020]; para. [0025]), 
the protective air curtain forming an environmental divide between the protective air pocket and an environment external to the air pocket (generated air curtain or shield protects a user from airborne pathogens and harmful particles in the user’s environment; the air shield in front of the user’s face would be a divide between the air in front of the user and the rest of the environment with the pathogens and harmful particles) (Fig. 5; para. [0001]; para. [0025]).
Wagner does not teach a light, wearable filtration pack.
However, Figueredo teaches an air delivery system (Figueredo; abstract) including a light, wearable filtration pack (motor and fan assembly 18 with air intake 29 draws air through filter 18) (Figueredo; Figs. 2-2A; col. 4, lines 57-62; col. 5, lines 14-17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Wagner flowable fluid supply to include a light, wearable filtration pack, as taught by Figueredo, for the purpose of providing a user with a means for removing particulate matter or harmful gases from the air supply (Figueredo; col. 4, lines 57-62).
Wagner does not disclose generating the protective air curtain angled downwardly and forwardly away from a plane extending perpendicular to the frontal brim; and whereby the protective air pocket has a substantially U-shaped horizontal cross-section extending from the frontal brim to a user's chin and a substantially wedge-shaped vertical cross-section.
However, Sullivan teaches a device for generating a film of air over a user (Sullivan; page 1, left column, lines 9-14) including generating the protective air curtain angled downwardly and forwardly away from a plane extending perpendicular to the frontal brim (air curtain 10 is angled downwardly and forwardly away from the underside of inclined section 5) (Sullivan; Figs. 2-3); and whereby the protective air pocket has a substantially U-shaped horizontal cross-section extending from the frontal brim to a user's chin (air curtain 10 curves around the user’s forehead with the inclined section 5, thereby forming a U-shaped horizontal cross-section for the air pocket in front of the user’s face; the air curtain 10 extends down with this shape from the included section 5 past a user’s chin) (Sullivan; Figs. 1-2, 6, 8; page 1, left column, lines 9-10) and a substantially wedge-shaped vertical cross-section (from the side view as best seen in Figs. 2, 8, the air curtain 10 and the user’s face define a wedge shaped boundary for the air pocket) (Sullivan; Figs, 2, 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Wagner device such that the protective air curtain is angled downwardly and forwardly away from a plane extending perpendicular to the frontal brim, and whereby the protective air pocket has a substantially U-shaped horizontal cross-section extending from the frontal brim to a user's chin and a substantially wedge-shaped vertical cross-section, as taught by Sullivan, for the purpose of providing the device with a specific air curtain shape suitable for protecting a user from fumes, poisonous gases, smoke, and the like while keeping the nostrils, mouth, and eyes open and free (Sullivan; page 1, left column, lines 1-14).
Wagner is silent on whereby total fluid flow to the flowable fluid manifold and through the plurality of flowable fluid distribution ports across the flowable fluid manifold is between 30 liters per minute and 50 liters per minute to block airborne viruses, bacteria, and aerosols, and whereby the user does not feel the protective air curtain on the user's facial features and whereby the protective air curtain is configured to not be distorted by user's facial features or the user's breathing, whereby the protective air curtain is generated 2.5 inches from a user's forehead, whereby the protective air pocket has a minimum depth of 2.5 inches2In Re Patent Application of :Application No. 17/121,485 William Craig Willanand increases in depth as the protective air curtain descends downward and forwardly away from the user's facial features.
However, Wagner does teach the protective air pocket is generated at some distance from the user’s forehead, as the air curtain is generated in front of a user down from the bill of a baseball cap to which the device is attached (Wagner; Figs. 1-5; para. [0022]). Furthermore, Manne teaches a device for creating a curtain of air (Manne; abstract) whereby total fluid flow is between about 30 liters per minute and 50 liters per minute (generated flow of air is between 30-60 liters/minute) (Manne; para. [0014]); whereby the protective air pocket has a minimum depth of 2.5 inches (center of air flow is spaced 0-20 cm, or 0-7.87 inches, from the face, which includes the claimed minimum 2.5 inches) (Manne; para. [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wagner fluid flow to be between about 30 liters per minute and 50 liters per minute and to modify the depth of the Wagner air curtain such that the protective air pocket is generated at a minimum depth of 2.5 inches from the user’s face, as taught by Manne, for the purpose of providing a specific suitable fluid flow rate and depth for the air curtain capable of blocking airborne particles from contacting the face (Manne; para. [0009]). 
With this modification, the modified Wagner device would thus teach whereby total fluid flow to the flowable fluid manifold and through the plurality of flowable fluid distribution ports across the flowable fluid manifold (air outlets openings 110 across body 102 supply the exiting flow of air of the air curtain) (Wagner; Figs. 1-5; paras. [0021-0023]) is between 30 liters per minute and 50 liters per minute (generated flow of air is between 30-60 liters/minute) (Manne; para. [0014]) to block airborne viruses, bacteria, and aerosols (as the modified Wagner air curtain has the claimed fluid flow rate as taught by Manne, the modified Wagner air curtain would thus be able to function to block airbourne particulates as claimed), and whereby the user does not feel the protective air curtain on the user's facial features and whereby the protective air curtain is configured to not be distorted by user's facial features or the user's breathing, whereby the protective air curtain is generated 2.5 inches from a user's forehead, whereby the protective air pocket has a minimum depth of 2.5 inches2In Re Patent Application of :Application No. 17/121,485 William Craig Willanand increases in depth as the protective air curtain descends downward and forwardly away from the user's facial features (Wager air curtain was previously modified by Sullivan to be angled downwards and outwards to have an increasing depth from the forehead to the mouth; Manne air flow is spaced 0-20 cm, or 0-7.87 inches, from the face, which includes the claimed minimum 2.5 inches; thus the modified Wagner air curtain would start at 2.5 inches at the forehead, which is the point of smallest depth in Sullivan, and increase in depth as the air curtain moves downwards from the forehead; see also MPEP 2144.05(I); as these references teach the distance and shape of the air curtain as claimed, the modified Wagner air curtain would also function such that the user’s does not feel the air curtain on their facial features and such that the air curtain is not distorted by the user’s facial features or breathing) (Wagner, Fig. 5; Sullivan, Figs. 2-3; Manne, para. [0023]).
Wagner does not disclose wherein the U-shaped horizontal cross-section and the wedge-shaped vertical cross section are adjustable via the flowable fluid manifold being rotatably tilted towards or away from the user's facial features between 5 degrees and 45 degrees forward from the perpendicular plane extending downwardly from the frontal brim of the head mount.
However, Reiser teaches a supply device for supplying a shielding air flow (Reiser; abstract) wherein the cross section of the air shield is adjustable via the flowable fluid manifold being rotatably tilted towards or away from the user's facial features (holding ring 72 is rotatable relative to the base member 74 such that the outflow openings 65, 66 can be adjusted; this allows the cross section defined by the air curtain and the user to also change with the rotation of the outflow openings) (Reiser; Figs. 1, 7-13; para. [0048]). Furthermore, Sullivan does suggest in Figs. 2-3 that the air curtain 10 would be dispensed at about 45 degrees forward from the perpendicular plane extending downwardly from the frontal brim of the head mount (Sullivan Figs. 2-3 suggests the 45 degree angle down from the plane perpendicular to the underside of the inclined section 5), as well as allowing for the angle of the air curtain to be changed (openings 8 can be provided in any position to change the angle of the air curtain) (Sullivan; page 2, left column, lines 7-17). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Wagner device to include a Reiser holding ring 72 on the Wagner clips 112A and 112B and subsequently modify the Wagner body 102 to be circular to correspond with the ring 72 such that the cross section is adjustable via the flowable fluid manifold being rotatably tilted towards or away from the user's facial features, as taught by Reiser, for the purpose of ensuring the device is adaptable for different users and conditions (Reiser; para. [0012]). Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Wagner such that the tilt towards or away from the user's facial features is between 5 degrees and 45 degrees forward from the perpendicular plane extending downwardly from the frontal brim of the head mount, as taught by Sullivan, for the purpose of ensuring the air curtain is at a sufficient angle forward and outwards from a user such that the air curtain is suitable for protecting a user from fumes, poisonous gases, smoke, and the like while keeping the nostrils, mouth, and eyes open and free (Sullivan; page 1, left column, lines 1-14), particularly since Sullivan suggests the 45 degree as well as allowing for angle adjustment and it is within the ability of one of ordinary skill to discover workable or optimum ranges through routine experimentation (see MPEP 2144.05(II)(A)).
With this modification ,the modified Wagner device would thus teach wherein the U-shaped horizontal cross-section and the wedge-shaped vertical cross section (Sullivan air curtain 10 curves around the user’s forehead with the inclined section 5, thereby forming a U-shaped horizontal cross-section for the air pocket in front of the user’s face; from the side view as best seen in Figs. 2, 8, the air curtain 10 and the user’s face define a wedge shaped boundary for the air pocket) (Sullivan; Figs. 1-2, 6, 8; page 1, left column, lines 9-10) are adjustable via the flowable fluid manifold being rotatably tilted towards or away from the user's facial features (Reiser holding ring 72 is rotatable relative to the base member 74 such that the outflow openings 65, 66 can be adjusted; this allows the cross sections defined by the air curtain and the user to also change with the rotation of the outflow openings) (Reiser; Figs. 1, 7-13; para. [0048]) between 5 degrees and 45 degrees forward from the perpendicular plane extending downwardly from the frontal brim of the head mount (Sullivan Figs. 2-3 suggests the 45 degree angle down from the plane perpendicular to the underside of the inclined section 5).
Regarding claim 2, the modified Wagner teaches wherein the flowable fluid supply is operable to produce filtered air (motor and fan assembly 18 with air intake 29 draws air through filter 18, thereby filtering the flowable fluid supply air) (Figueredo; Figs. 2-2A; col. 4, lines 57-62; col. 5, lines 14-17), and wherein the tubular member is turnable relative to the frontal brim (Reiser holding ring 72 is rotatable relative to the base member 74 such that the outflow openings 65, 66 can be adjusted; as the Wagner clips 112A, 112B have been modified to include the Reiser ring 72 and the clips non-rotatably attach to a baseball cap bill, this means the modified Wagner body 102 can rotate relative to the bill within the Reiser ring 72 such that the outlets 110 can be adjusted) (Wagner, Figs. 1-5, para. [0022]; Reiser, Figs. 1, 7-13, para. [0048]).
Regarding claim 3, the modified Wagner teaches wherein the head-mount wearable by the user is selected from the group consisting of: a hat and a cap (baseball cap 500, which is both a type of hat and cap) (Fig. 5; para. [0026]).
Regarding claim 4, the modified Wagner device teaches wherein the light, wearable filtration pack comprises an air intake (air intake 29) (Figueredo; Figs. 2-2A; col. 5, lines 14-17), an air pump (motor and fan assembly 17) (Figueredo; Figs. 2-2A; col. 4, lines 57-62), and a filter (filter 18) (Figueredo; Figs. 2-2A; col. 4, lines 57-62), the air pump operable to produce filtered air by drawing ambient air through the air intake and the filter (motor and fan assembly 17 draws ambient air through the filter 18) (Figueredo; Figs. 2-2A; col. 4, lines 57-62).
Regarding claim 5, the modified Wagner teaches wherein the light, wearable filtration pack further comprises a battery to operate the air pump (battery 46 powers motor and fan assembly 17) (Figueredo; col. 5, lines 49-50).
Regarding claim 9, the modified Wagner teaches wherein the light, wearable filtration pack comprises a compressed air supply as at least a portion of the flowable fluid supply to the protective air curtain (air pump delivers air at a sufficient pressure for the air curtain) (Wagner,  Fig. 4; para. [0021]; para. [0025]).
Regarding claim 10, the modified Wagner teaches whereby the protective air curtain does not intersect and does not flow into the user's facial features such that the user does not feel the protective air curtain on the user's facial features, the facial features selected from the group consisting of: a user's forehead, a user's eyes, a user's nose, a user's mouth, the user's chin, and combinations of the same (modified Wagner air curtain 10 is angled away from the face and spaced form the face as claimed, and thus does not intersect the user’s facial features for a user to feel) (Wager, Fig. 5, para. [0022]; Sullivan, Figs. 2-3, page 1, left column, lines 1-14; Manne, para. [0023]).
Regarding claim 11, the modified Wagner teaches wherein the plurality of flowable fluid distribution ports is positioned whereby the protective air curtain surrounds the user's face vertically downward from the frontal brim to proximate a user's neck (air curtain show to surround the user’s face down to the neck from the inclined section 5) (Sullivan; Figs. 1-2, 8).
Regarding claim 12, the modified Wagner teaches wherein the protective air curtain is positioned whereby the protective air pocket is increasing in depth sequentially from the user's forehead, to a user's eyes, to a user's nostrils, to a user's mouth, and is operable to provide sequentially increasing protection to the user's eyes, the user's nostrils, and the user's mouth (air curtain 10 is angled downwardly and away from the underside of inclined section 5, thus giving the air pocket increasing depth from the forehead to the chin and thereby being able to function to provide increasing protection as claimed) (Sullivan; Figs. 2-3, 8).
Regarding claim 14, the modified Wagner device does not explicitly teach whereby the protective air pocket between the user's eyes and the protective air curtain is between 2.5 inches and 5 inches deep, the protective air pocket between the user's nostrils and the protective air curtain is between 2.5 inches and 6 inches deep, and the 4In Re Patent Application of :Application No. 17/121,485 William Craig Willan protective air pocket between the user's mouth and the protective air curtain is between 2.5 inches and 7 inches deep.
However, as previously discussed, Manne teaches a device for creating a curtain of air (Manne; abstract) wherein the protective air curtain is positioned between about 2.5 inches and about 7 inches from a user's face (center of air flow is spaced 0-20 cm, or 0-7.87 inches, from the face) (Manne; para. [0023]). Moreover, Sullivan already teaches the air curtain increases in depth as the air curtain moves down from a user’s forehead to the neck (Sullivan; Figs. 1-3). Thus, the modified Wagner air curtain would define the air pocket with a minimum depth at the forehead (i.e. the about 2.5 inches) and increase up to about 7 inches (with a maximum of 7.87 inches as taught by Manne) as the air curtain moves down the user’s face to the mouth (see also MPEP 2144.05(I)). Thus, the modified Wagner device teaches whereby the protective air pocket between the user's eyes and the protective air curtain is between about 2.5 inches and about 5 inches deep, the protective air pocket between the user's nostrils and the protective air curtain is between about 2.5 inches and about 6 inches deep, and the protective air pocket between the user's mouth and the protective air curtain is between about 2.5 inches and about 7 inches deep (Sullivan air curtain is angled to have an increasing depth from the forehead to the mouth; Manne air flow is spaced 0-20 cm, or 0-7.87 inches, from the face, which overlaps each range claimed, see also MPEP 2144.05(I)) (Sullivan, Figs. 2-3; Manne, para. [0023]).
Regarding claim 24, as best understood, Wagner discloses a method of blocking pathogens from nearing an individual's facial features  (personal protective equipment for providing an air shield in front of a person’s face) (Fig. 5; abstract; para. [0022]), the method comprising the steps of: 
generating a differential pressure (air pump delivers air at a sufficient pressure) (Fig. 4; para. [0021]);
forcing the air through a plurality of fluid distribution ports in a flowable fluid manifold comprising a tubular member affixed to a head-mount (air forced through air outlet openings 110 in body 102 to form the air curtain, the body 102 being tubular as is has a channel for the air to pass through and the body 102 affixed to a baseball cap bill) (Figs. 1-5; paras. [0021-0022]), the flowable fluid manifold operable to generate a protective air curtain angled downwardly and forwardly away from the user (body 102 generates the air curtain out the openings 110 downwards from the baseball cap bill and in front of the user’s face, thereby being forwardly away from a user) (Figs. 1-5; para. [0022]), whereby the protective air curtain is configured to be spaced away from the user (air curtain is in front of a user’s face) (Figs. 1-5; para. [0022]), and whereby the protective air curtain generates a protective air pocket extending from a first temple of the user to a second temple of the user (outlet openings 110 which generate the air curtain extend from a first end of the body 102 near clip 112A to a second end of the body 102 near clip 112B; clips 112A, 112B can be placed on a baseball cap with the clips 112A, 112B on either side of the cap as seen in Fig. 5, therefore the generated air curtain can also extend between the cap sides, the cap sides each being located at a respective temple of the user) (Figs. 1-5; para. [0022]; para. [0025]);
and7In Re Patent Application of :Application No. 17/121,485William Craig Willan directing the protective air curtain to surround the individual's facial features, such that the protective air curtain prevents pathogens from passing through the protective air curtain and nearing the individual's facial features (air curtain is generated in front of the user’s face, and the air curtain is for protecting a user from airbourne pathogens and other harmful particles) (Figs. 1-5; abstract; para. [0022]).
Wagner does not disclose the differential pressure operable to move air from an environment surrounding the individual through a filter; filtering the air through the filter, the filter able to remove pollutants, pathogens, and microorganisms to generate filtered air.
However, Figueredo teaches an air delivery system (Figueredo; abstract) including the steps of generating a differential pressure, the differential pressure operable to move air from an environment surrounding the individual through a filter (motor and fan assembly 18 draws ambient air through filter 18 to hose 21) (Figueredo; Figs. 2-2A; col. 4, lines 57-62; col. 5, lines 14-17); filtering the air through the filter, the filter able to remove pollutants, pathogens, and microorganisms to generate filtered air (filter 18 removes particulates or harmful gases from the ambient air) (Figueredo; Figs. 2-2A; col. 4, lines 57-62; col. 5, lines 14-17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Wagner method to include the steps of generating a differential pressure, the differential pressure operable to move air from an environment surrounding the individual through a filter; filtering the air through the filter, the filter able to remove pollutants, pathogens, and microorganisms to generate filtered air, as taught by Figueredo, for the purpose of providing a user with a means for removing particulate matter or harmful gases from the air supply (Figueredo; col. 4, lines 57-62), thereby allowing a user to breath safe clean air.
Wagner does not teach whereby the protective air curtain is generated about 2.5 inches from the individual's forehead, and whereby the protective air curtain generates a protective air pocket having a minimum depth of 2.5 inches; whereby total fluid flow to the plurality of fluid distribution ports across the flowable fluid manifold is between 30 liters per minute and 50 liters per minute to block airborne viruses, bacteria, and aerosols; whereby the user does not feel the protective air curtain on the user's facial features, and whereby the protective air curtain is configured to not be distorted by user's facial features or the user's breathing.
However, Manne teaches a device for creating a curtain of air (Manne; abstract) whereby the protective air pocket has a minimum depth of 2.5 inches (center of air flow is spaced 0-20 cm, or 0-7.87 inches, from the face, which includes the claimed minimum 2.5 inches) (Manne; para. [0023]), whereby total fluid flow is between about 30 liters per minute and 50 liters per minute (generated flow of air is between 30-60 liters/minute) (Manne; para. [0014]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wagner fluid flow to between about 30 liters per minute and 50 liters per minute and to modify the depth of the Wagner air curtain such that the protective air pocket is generated with a minimum depth of 2.5 inches from the user’s face, as taught by Manne, for the purpose of providing a specific suitable fluid flow rate and depth for the air curtain capable of blocking airborne particles from contacting the face (Manne; para. [0009]). 
With this modification, the modified Wagner method would thus teach whereby the protective air curtain is generated about 2.5 inches from the individual's forehead, and whereby the protective air curtain generates a protective air pocket having a minimum depth of 2.5 inches (Wagner air curtain is generated in front of the user’s forehead; Manne center of air flow is spaced 0-20 cm, or 0-7.87 inches, from the face, which includes the claimed minimum 2.5 inches) (Wagner, Fig. 5, para. [0022]; Manne, para. [0023]); whereby total fluid flow to the plurality of fluid distribution ports across the flowable fluid manifold is between 30 liters per minute and 50 liters per minute to block airborne viruses, bacteria, and aerosols (Wagner air flow for the air curtain comes out from the openings 110 across the body 102; Manne generated flow of air is between 30-60 liters/minute; as the modified Wagner method teaches the distance and flow rate as claimed, as well as being for protecting a user from airbourne pathogens and harmful particles, it would function to block airbourne viruses, bacteria, and aerosols as claimed) (Wagner, Figs. 1-5, abstract, paras. [0021-0022]; Manne, para. [0014]); whereby the user does not feel the protective air curtain on the user's facial features, and whereby the protective air curtain is configured to not be distorted by user's facial features or the user's breathing (as the modified Wagner air curtain has the claimed distance and flow rate, the method would function such that the user does not feel the protective air curtain and is not distorted by the user’s facial features or breathing as claimed) (Wagner, Fig. 5, para. [0022]; Manne, para. [0023]).
Wagner does not teach whereby the protective air pocket increases in depth as the protective air curtain descends downward and forwardly away from the user's facial features, whereby the protective air pocket has a substantially U-shaped horizontal cross- section extending from the individual's forehead to an individual's chin and a substantially wedge-shaped vertical cross-section. 
However, Sullivan teaches However, Sullivan teaches a device for generating a film of air over a user (Sullivan; page 1, left column, lines 9-14) including whereby the protective air pocket increases in depth as the protective air curtain descends downward and forwardly away from the user's facial features (air curtain 10 is angled downwardly and forwardly away from the underside of inclined section 5, such that it increases in depth as it moves down from the user’s forehead towards their neck) (Sullivan; Figs. 2-3), whereby the protective air pocket has a substantially U-shaped horizontal cross- section extending from the individual's forehead to an individual's chin (air curtain 10 curves around the user’s forehead with the inclined section 5, thereby forming a U-shaped horizontal cross-section for the air pocket in front of the user’s face; the air curtain 10 extends down with this shape from the included section 5 past a user’s chin) (Sullivan; Figs. 1-2, 6, 8; page 1, left column, lines 9-10) and a substantially wedge-shaped vertical cross-section (from the side view as best seen in Figs. 2, 8, the air curtain 10 and the user’s face define a wedge shaped boundary for the air pocket) (Sullivan; Figs, 2, 8). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Wagner method to include whereby the protective air pocket increases in depth as the protective air curtain descends downward and forwardly away from the user's facial features, whereby the protective air pocket has a substantially U-shaped horizontal cross- section extending from the individual's forehead to an individual's chin and a substantially wedge-shaped vertical cross-section, as taught by Sullivan, for the purpose of providing the device with a specific air curtain shape suitable for protecting a user from fumes, poisonous gases, smoke, and the like while keeping the nostrils, mouth, and eyes open and free (Sullivan; page 1, left column, lines 1-14).
Wagner does not teach wherein the U-shaped horizontal cross-section and the wedge-shaped vertical cross section are adjustable via the flowable fluid manifold being rotatably tilted towards or away from the individual's facial features between 5 degrees and 45 degrees forward from a perpendicular plane extending downwardly from a frontal brim. 
However, Reiser teaches a supply device for supplying a shielding air flow (Reiser; abstract) wherein the cross section of the air shield is adjustable via the flowable fluid manifold being rotatably tilted towards or away from the user's facial features (holding ring 72 is rotatable relative to the base member 74 such that the outflow openings 65, 66 can be adjusted; this allows the cross section defined by the air curtain and the user to also change with the rotation of the outflow openings) (Reiser; Figs. 1, 7-13; para. [0048]). Furthermore, Sullivan does suggest in Figs. 2-3 that the air curtain 10 would be dispensed at about 45 degrees forward from the perpendicular plane extending downwardly from the frontal brim of the head mount (Sullivan Figs. 2-3 suggests the 45 degree angle down from the plane perpendicular to the underside of the inclined section 5), as well as allowing for the angle of the air curtain to be changed (openings 8 can be provided in any position to change the angle of the air curtain) (Sullivan; page 2, left column, lines 7-17). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Wagner method to include providing a Reiser holding ring 72 on the Wagner clips 112A and 112B such that the cross section is adjustable via the flowable fluid manifold being rotatably tilted towards or away from the user's facial features, as taught by Reiser, for the purpose of ensuring the device is adaptable for different users and conditions (Reiser; para. [0012]). Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Wagner method such that the tilt towards or away from the user's facial features is between 5 degrees and 45 degrees forward from the perpendicular plane extending downwardly from the frontal brim of the head mount, as taught by Sullivan, for the purpose of ensuring the air curtain is at a sufficient angle forward and outwards from a user such that the air curtain is suitable for protecting a user from fumes, poisonous gases, smoke, and the like while keeping the nostrils, mouth, and eyes open and free (Sullivan; page 1, left column, lines 1-14), particularly since Sullivan suggests the 45 degree as well as allowing for angle adjustment and it is within the ability of one of ordinary skill to discover workable or optimum ranges through routine experimentation (see MPEP 2144.05(II)(A)).
With this modification ,the modified Wagner method would thus teach the U-shaped horizontal cross-section and the wedge-shaped vertical cross section (Sullivan air curtain 10 curves around the user’s forehead with the inclined section 5, thereby forming a U-shaped horizontal cross-section for the air pocket in front of the user’s face; from the side view as best seen in Figs. 2, 8, the air curtain 10 and the user’s face define a wedge shaped boundary for the air pocket) (Sullivan; Figs. 1-2, 6, 8; page 1, left column, lines 9-10) are adjustable via the flowable fluid manifold being rotatably tilted towards or away from the individual's facial features (Reiser holding ring 72 is rotatable relative to the base member 74 such that the outflow openings 65, 66 can be adjusted; this allows the cross sections defined by the air curtain and the user to also change with the rotation of the outflow openings) (Reiser; Figs. 1, 7-13; para. [0048]) between 5 degrees and 45 degrees forward from a perpendicular plane extending downwardly from a frontal brim  (Sullivan Figs. 2-3 suggests the 45 degree angle down from the plane perpendicular to the underside of the inclined section 5).
Regarding claim 25, the modified Wagner teaches further comprising the step of pushing the filtered air through a supply tube (air filtered by the Figueredo motor, fan, and filter assembly would be pushed through the Wagner tubing 404 to reach the Wagner body 102) (Wagner, Figs. 1-5, para. [0025]; Figueredo, Figs. 2-2A, col. 4 lines 57-62, col. 5 lines 14-17), the supply tube fluidly connecting the flowable fluid manifold and the filter, such that the filtered air is transported from the filter to the flowable fluid manifold (the Wagner tubing 404, Wagner body 102, and Figueredo filter would be fluidly connected such that air is filtered then delivered to the Wagner body 102 for the air curtain) (Wagner, Figs. 1-5, para. [0025]; Figueredo, Figs. 2-2A, col. 4 lines 57-62, col. 5 lines 14-17).
Regarding claim 29, the modified Wagner teaches wherein the air pocket is sufficiently deep and robust, based on air flow, to prevent an inhalation or exhalation of the individual from interrupting the protective air curtain (Wager air curtain was previously modified by Sullivan to be angled downwards and outwards to have an increasing depth from the forehead to the mouth; Manne air flow is spaced 0-20 cm, or 0-7.87 inches, from the face, which includes the claimed minimum 2.5 inches; Manne generated flow of air is between 30-60 liters/minute; as these references teach the distance, shape, and flow rate of the air curtain as claimed, the modified Wagner air curtain would also function such that the user’s does not feel the air curtain on their facial features and such that the air curtain is not distorted by the user’s facial features or breathing) (Wagner, Fig. 5; Sullivan, Figs. 2-3; Manne, para. [0014], para. [0023]), and wherein the tubular member is turnable relative to the head-mount (Reiser holding ring 72 is rotatable relative to the base member 74 such that the outflow openings 65, 66 can be adjusted; as the Wagner clips 112A, 112B have been modified to include the Reiser ring 72 and the clips non-rotatably attach to a baseball cap bill, this means the modified Wagner body 102 can rotate relative to the bill within the Reiser ring 72 such that the outlets 110 can be adjusted) (Wagner, Figs. 1-5, para. [0022]; Reiser, Figs. 1, 7-13, para. [0048]).
Regarding claim 30, the modified Wagner does not explicitly teach whereby the protective air pocket between the user's eyes and the protective air curtain is between 2.5 inches and 5 inches deep, the protective air pocket between the user's nostrils and the protective air curtain is between 2.5 inches and 6 inches deep, and the protective air pocket between the user's mouth and the protective air curtain is between 2.5 inches and 7 inches deep.
However, as previously discussed, Manne teaches a device for creating a curtain of air (Manne; abstract) wherein the protective air curtain is positioned between about 2.5 inches and about 7 inches from a user's face (center of air flow is spaced 0-20 cm, or 0-7.87 inches, from the face) (Manne; para. [0023]). Moreover, Sullivan already teaches the air curtain increases in depth as the air curtain moves down from a user’s forehead to the neck (Sullivan; Figs. 1-3). Thus, the modified Wagner air curtain would define the air pocket with a minimum depth at the forehead (i.e. the about 2.5 inches) and increase up to about 7 inches (with a maximum of 7.87 inches as taught by Manne) as the air curtain moves down the user’s face to the mouth (see also MPEP 2144.05(I)). Thus, the modified Wagner device teaches whereby the protective air pocket between the user's eyes and the protective air curtain is between about 2.5 inches and about 5 inches deep, the protective air pocket between the user's nostrils and the protective air curtain is between about 2.5 inches and about 6 inches deep, and the protective air pocket between the user's mouth and the protective air curtain is between about 2.5 inches and about 7 inches deep (Sullivan air curtain is angled to have an increasing depth from the forehead to the mouth; Manne air flow is spaced 0-20 cm, or 0-7.87 inches, from the face, which overlaps each range claimed, see also MPEP 2144.05(I)) (Sullivan, Figs. 2-3; Manne, para. [0023]).
Claims 15-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US 2,032,101) in view of Figueredo (US 5,878,742), Manne (US 2003/0188743 A1), and Yu et al. (US 2017/0361133 A1).
Regarding claim 15, Sullivan discloses a system for adding a protective air curtain to a head-mount (shield 1 for creating an air shield for protecting the user’ face) (Figs. 1-2; page 1, left column, lines 1-8), the system comprising: 
a flowable fluid supply (air supply pipe 12) (Fig. 6; page 2, left column, lines 18-22); 
a supply tube (air hose 2) (Figs. 2, 6), fluidly connected to the flowable fluid supply (bottom of air hose 2 connected to air supply 12) (Fig. 6), the supply tube operable to transport a fluid (air hose 2 transports air) (page 1, right column, lines 33-43); 
and a flowable fluid manifold (inclined section 5) (Figs. 2-3) comprising a plurality of flowable fluid distribution ports (openings 8) (Figs. 3, 5), the flowable fluid manifold fluidly connected to the supply tube (top of air hose 2 connected to inclined section 5) (Fig. 2), the flowable fluid manifold operable to generate a pressurized screen of the fluid when the fluid is provided to the flowable fluid manifold through the supply tube (air curtain 10) (Figs. 2-3), wherein the pressurized screen of the fluid is generated downwardly and forwardly away from facial features of a user when the flowable fluid manifold is connected to the head-mount (air curtain 10 is angled downwardly and outwardly from the underside of inclined section 5 on the flat back 4, away from the user’s face) (Figs. 2-3), generating a protective air pocket extending from a first temple of the user to a second temple of the user (area between the air curtain 10 and the user’s face is an air pocket; air curtain 10 extends between the user’s temples, thus the air pocket made by the air curtain 10 would as well) (Figs. 1-3, 6, 8) and away from a plane extending perpendicular to a frontal brim of the head mount (air curtain 10 is angled downwardly and away from the underside of inclined section 5 on the flat back 4) (Figs. 2-3), the protective air pocket having a substantially U-shaped horizontal cross-section extending from the head-mount to a user’s chin (air curtain 10 curves around the user’s forehead with the inclined section 5, thereby forming a U-shaped horizontal cross-section for the air pocket in front of the user’s face; the air curtain 10 extends down with this shape from the inclined section 5 past a user’s chin) (Figs. 1-2, 6, 8; page 1, left column, lines 9-10) and a substantially wedge-shaped vertical cross-section (from the side view as best seen in Figs. 2, 8, the air curtain 10 and the user’s face define a wedge-shaped boundary for the air pocket) (Figs. 2, 8).
Sullivan does not teach a light, wearable filtration pack.
However, Figueredo teaches an air delivery system (Figueredo; abstract) including a light, wearable filtration pack (motor and fan assembly 18 draws air through filter 18 to hose 21) (Figueredo; Figs. 2-2A; col. 4, lines 57-62; col. 5, lines 14-17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sullivan flowable fluid supply to include a light, wearable filtration pack, as taught by Figueredo, for the purpose of providing a user with a means for removing particulate matter or harmful gases from the air supply (Figueredo; col. 4, lines 57-62).
Sullivan is silent on whereby total fluid flow to the flowable fluid manifold and through the plurality of flowable fluid distribution ports across the flowable fluid manifold is between 30 liters per minute and 50 liters per minute to block airborne viruses, bacteria, and aerosols, whereby the user does not feel the protective air curtain on the user's facial features.
However, Manne teaches a device for creating a curtain of air (Manne; abstract) whereby total fluid flow is between 30 liters per minute and 50 liters per minute (generated flow of air is between 30-60 liters/minute) (Manne; para. [0014]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sullivan fluid flow to between 30 liters per minute and 50 liters per minute, as taught by Manne, for the purpose of providing a specific suitable fluid flow rate for the air curtain capable of blocking airborne particles from contacting the face (Manne; para. [0009]). 
With this modification, the modified Sullivan device would thus teach whereby total fluid flow to the flowable fluid manifold and through the plurality of flowable fluid distribution ports across the flowable fluid manifold (inclined section 5 with openings 8 through which air flows for forming the air curtain 10) (Sullivan; Figs. 2-3, 5; page 1, right column, lines 33-51; page 2, left column, lines 9-12) is between 30 liters per minute and 50 liters per minute (generated flow of air is between 30-60 liters/minute) (Manne; para. [0014]) to block airborne viruses, bacteria, and aerosols, whereby the user does not feel the protective air curtain on the user's facial features (as the modified Sullivan air curtain has the claimed fluid flow rate as taught by Manne, the modified Sullivan air curtain would thus be able to function to block certain particulates as claimed; Sullivan air curtain 10 does not intersect the user’s face as it is angled outwards, and thus a user would not feel it) (Sullivan; Figs. 2-3; page 2, left column, lines 9-11).
Sullivan does not disclose wherein the U-shaped horizontal cross-section and the wedge-shaped vertical cross-section are adjustable via the flowable fluid manifold being rotatably tilted towards or away from the user’s facial features between 5 degrees and 45 degrees forward from the perpendicular plane extending downwardly from the frontal brim of the head mount.
However, Yu teaches a personal entertainment respiratory apparatus for providing air (Yu; abstract) wherein the air curtain cross-sections are adjustable via the flowable fluid manifold being rotatably tilted towards or away from the user’s facial features (sensors detect wind and/or user orientation information for calculating the optimal air nozzle angle and/or position as related to a user, and then the controller causes the nozzles to adjust angles/orientations accordingly; the adjustable nozzles can be mechanically aimed with electro-mechanical actuators) (Yu; Figs. 25, 30; paras. [0141-0142]; para. [0179]; para. [0186]; para. [0195]). Furthermore, Sullivan does suggest in Figs. 2-3 that the air curtain 10 would be dispensed at 45 degrees forward from the perpendicular plane extending downwardly from the frontal brim of the head mount (Sullivan Figs. 2-3 suggests the 45 degree angle down from the plane perpendicular to the underside of the inclined section 5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sullivan inclined section 5 with openings 8 to include adjustable nozzles and the corresponding sensors, controller, and actuators for operating the nozzle adjustments, thereby having the cross-sections of the air curtain being adjustable via the flowable fluid manifold being rotatably tilted towards or away from the user’s facial features, as taught by Yu, for the purpose of for the purpose of providing a means to account for the wind and user orientation when generating the air curtain for optimization (Yu; paras. [0141-0142]). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective air curtain to be angled towards or away from the user’s facial features between 5 degrees and 45 degrees forward from the perpendicular plane extending downwardly from the frontal brim of the head mount, as suggested by Sullivan, as it is within the ability of one of ordinary skill to discover workable or optimum ranges through routine experimentation (see MPEP 2144.05(II)(A)).
Regarding claim 16, the modified Sullivan device does not teach further comprising an attachment device, the attachment device operable to removably affix the flowable fluid manifold to the head-mount wearable by a user.
However, Figueredo further teaches an attachment device (reverse curled flange 44) (Figueredo; Fig. 2; col. 5, lines 21-26), the attachment device operable to removably affix the flowable fluid manifold to the head-mount wearable by a user (flange 44 forms a friction fit between baffle 12 and brim 11) (Figueredo; Fig. 2; col. 5, lines 21-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sullivan incline 5 to include an attachment device, as taught by Figueredo, for the purpose of providing a user with a means to remove the flowable fluid manifold from the rest of the device when it needs to be cleaned, fixed, or replaced.
Regarding claim 17, the modified Sullivan device teaches wherein the filtration pack further comprises an air compressor (motor and fan assembly 17) (Figueredo; Figs. 2-2A; col. 4, lines 57-62), an air intake (air intake 29) (Figueredo; Figs. 2-2A; col. 5, lines 14-17), and an air outlet (hose 21) (Figueredo; Figs. 2-2A; col. 4, lines 57-62), the air compressor operable to produce a differential pressure to move air from the air intake to the air outlet, the air outlet fluidly connected to the supply tube (motor and fan assembly 17 draws ambient air through the filter 18 to hose 21 from intake 29) (Figueredo; Figs. 2-2A; col. 4, lines 57-62; col. 5, lines 14-17).
Regarding claim 18, the modified Sullivan device teaches further comprising a filter, the filter enclosing the air intake, the filter operable to remove pollutants, pathogens, particulates, and microorganisms to generate filtered air (filter 18 for filtering air is supported by intake 29) (Figueredo; Figs. 2-2A; col. 4, lines 57-62; col. 5, lines 14-17).
Regarding claim 19, the modified Sullivan device teaches further comprising a compressed air supply (air is supplied under pressure from air supply pipe 12) (Sullivan; page 2 left column lines 18-21; page 2 right column lines 14-17).
Regarding claim 21, the modified Sullivan device teaches whereby the protective air pocket is of increasing depth between a user's forehead and a user's mouth (air curtain 10 is angled downwardly and away from the underside of inclined section 5, thus giving the air pocket increasing depth from the forehead to the mouth) (Sullivan; Figs. 2-3, 8).
Regarding claim 22, the modified Sullivan device does not teach whereby the flowable fluid manifold is positioned between 2.5 inches and 5 inches from a user's forehead, whereby the protective air pocket between the user's eyes and the pressurized screen of the fluid is between 2.5 inches and 4 inches deep, the protective air pocket between the user's nostrils and the pressurized screen of the fluid is between 2.5 inches and 6 inches deep, and the protective air pocket between the user's mouth and the pressurized screen of the fluid is between 2.5 inches and 7 inches deep.
However, Manne further teaches a device for creating a curtain of air (Manne; abstract) wherein the protective air curtain is generated at a position between 2.5 inches and 7 inches from a user's face (center of air flow is spaced 0-20 cm, or 0-7.87 inches, from the face) (Manne; para. [0023]). Moreover, Sullivan already teaches the air curtain increases in depth as the air curtain moves down from a user’s forehead to the neck, where the air curtain 10 would define the air pocket as the space between the air curtain 10 and the user’s face with a minimum depth at the user’s forehead (Sullivan; Figs. 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the depth of the Sullivan air curtain to
be generated between 2.5 inches and 5 inches from a user's face, as taught by Manne, for the purpose of providing a specific suitable depth for the air curtain. With this modification, the modified Sullivan device would thus teach whereby the flowable fluid manifold is positioned between 2.5 inches and 5 inches from a user's forehead (Sullivan inclined section 5 holds the openings 8 which expel the air for the air curtain 10 as seen in Sullivan Figs. 3, 5; as the air curtain 10 can start at a minimum of 2.5 inches from the face as taught by Manne, the inclined section 5 of Sullivan would thus have to project out to at least 2.5 inches from the face as well), whereby the protective air pocket between the user's eyes and the pressurized screen of the fluid is between 2.5 inches and 4 inches deep, the protective air pocket between the user's nostrils and the pressurized screen of the fluid is between 2.5 inches and 6 inches deep, and the protective air pocket between the user's mouth and the pressurized screen of the fluid is between 2.5 inches and 7 inches deep (Sullivan air curtain is angled to have an increasing depth from the forehead to the mouth; Manne air flow is spaced 0-20 cm, or 0-7.87 inches, from the face, which overlaps each range claimed, see also MPEP 2144.05(I)) (Sullivan, Figs. 2-3; Manne, para. [0023]).
Regarding claim 23, the modified Sullivan device teaches whereby the user does not feel the pressurized screen of the fluid on the user's facial features due to a forward angle of the pressurized screen (air curtain 10 is angled away from the face, and thus does not intersect the face) (Sullivan; Figs. 2-3).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Figueredo, Sullivan, Manne, and Reiser as applied to claim 5 above, and further in view of Han (US 2019/0009114 A1).
Regarding claim 6, the modified Wagner device teaches the invention as previously claimed, but is silent on wherein the battery comprises a rechargeable lithium ion battery.
However, Han teaches mask with air curtain forming means (Han; abstract) wherein the battery comprises a rechargeable lithium ion battery (lithium battery that can be wirelessly charged) (Han; para. [0140]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of the modified Wagner invention to be a rechargeable lithium ion battery, as taught by Han, for the purpose of providing a suitable type of battery which can be conveniently recharged for repeated use.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Figueredo, Sullivan, Manne, and Reiser as applied to claim 4 above, and further in view of Marx (US 2007/0240716 A1).
Regarding claim 7, the modified Wagner device teaches the invention as previously claimed, but is silent on wherein the filter comprises a removable and replaceable N-95 filter.
However, Marx teaches an air filtering device (Marx; abstract) wherein the filter comprises a removable and replaceable N-95 filter (filter is removable and replaceable; filter is N-95) (Marx; paras. [0008], [0034], [0082]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the filter of the modified Wagner device for the removable and replaceable N-95 filter, as taught by Marx, for the purpose of providing a specific type of filter suitable for removing particles, and for enabling a user to dispose of old and used filters without replacing the whole device (Marx; paras. [0008], [0034], [0082]).
Response to Arguments
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive. 
On page 9 in the last three paragraphs, the Applicant argues that the claims have been amended to overcome the 35 U.S.C. 112(b) rejections of the previous office action. The Examiner agrees, and has thus withdrawn those rejections. However, the newly added claim amendments raise new 35 U.S.C. 112(b) rejections as detailed in the claim rejections above. 
Applicant’s arguments with respect to claims 1-2, 24, and 29 on pages 10-15 of the Applicant’s remarks have been considered but are moot in view of new grounds of rejection with new additional Wagner and Reiser references being used in the current rejection as discussed above.
On page 13 in the last paragraph and page 14 in the first paragraph, the Applicant argues that one of ordinary skill in the art would not be motivated to combine Yu with the Manne and Sullivan references, as Yu and Manne are not designed to generate an air curtain that does not interact with the user’s facial features and they solve different problems. However, the Examiner respectfully disagrees. In response to applicant's argument that Manne and Yu are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the Sullivan, Manne, and Yu all teach personal air curtains for a user (Sullivan, page 1, left column, lines 9-14, 29-35; Manne, abstract; Yu, abstract). Thus, even though the Manne and Yu references are not described as being used to solve the problem of creating an air curtain away from a user’s facial features, they are still analogous are as they deal with air curtains just as Sullivan does. Thus, all the references are analogous art and can be used in the claim 15 rejection. Moreover, the Manne and Yu references are not being used to teach directing air in an air curtain directly at a user’s nose/mouth. Rather, Manne is simply used to teach a specific suitable distance and flow rate of an air curtain, as Sullivan is silent on these details, and Yu is used to teach the rotational aspect to adjust curtain angle in response to changes in wind and/or user orientation (see 35 U.S.C. 103 rejection of claim 15 above for details). Neither of these modifications require Sullivan to be changed so as to directly point its air curtain at a user’s nose/mouth. Furthermore, Yu is not being used to teach the limitation of creating an air curtain around a user which does not interfere with the user’s facial features. This is already taught by Sullivan and Manne. In the primary reference of Sullivan, it can be seen that the air curtain is directed away from the user’s face. This is because, as shown in Sullivan Figs. 2-3 and described in Sullivan page 1 left column lines 29-32, the air curtain of Sullivan is spaced away from the face and slopes outwards and downwards, thereby further distancing the air curtain from the face. Therefore, the Sullivan air curtain by itself does not interact with the user’s facial features. The Manne reference is simply used to teach a specific distance from the face suitable for an air curtain, as Sullivan is silent on this limitation, but it can be seen in Sullivan Figs. 2-3 and page 1 left column lines 29-32 that there is some distance from the face to the air curtain in the Sullivan device. Thus, the combination of Sullivan, Manne, and Yu can still be used to teach the claims invention of claim 15.  
On page 14 in the last paragraph and page 15 in the first paragraph, the Applicant argues that the modification of Sullivan with Manne, Figueredo, and Yu require substantial reconstruction such that Sullivan is placed further away from the face with the additional features of rotation, which would change the basic principles under which Sullivan is to operate to at least partially provide breathing air to a user. However, the Examiner respectfully disagrees. Firstly, the amended claim 15 does not require the manifold to be spaced away form a user. Secondly, adding the Yu sensors and nozzles for adjusting an air curtain angle would not prevent the Sullivan device from functioning as intended, and indeed would improve the Sullivan device by allowing the modified Sullivan device to account for the wind and user orientation when generating the air curtain for optimization (Yu; paras. [0141-0142]). Lastly, the amended claim 15 does not require no breathing air being provided to a user. Rather, claim 15 recites, “whereby the user does not feel the protective air curtain on the user’s facial features”, a function which is accomplished when the device has the shape, tilt away from the face, and fluid flow rate as claimed in claim 15. As the modified Sullivan device has these limitations as recited in claim 15 (see 35 U.S.C. 103 rejection of claim 15 for details), the modified Sullivan device would thus be able to function as claimed. Thus, the Sullivan, Manne, and Yu references can still be used to teach the claimed invention of claim 15. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785